Citation Nr: 1033627	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals on 
appeal from an October 2008 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which declined to reopen a previously 
denied claim of service connection for lumbosacral strain.  The 
issue has been recharacterized to better comport with the 
evidence of record and the Veteran's allegations.

The Veteran testified at a Board hearing held at the RO before 
the undersigned in June 2010; a transcript of the hearing is 
associated with the claims file.

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was most 
recently denied in an unappealed September 2002 rating decision, 
which declined to reopen a previously denied claim; the 
underlying denial was based on findings that the back disability 
had pre-existed service, and had not been aggravated by active 
duty.

2.  Evidence received since September 2002 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service connection 
for a low back disability has been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With regard to the issue decided here, the Board is granting in 
full the benefit sought on appeal.  Accordingly, any error which 
may have been committed with respect to either the duty to notify 
or the duty to assist was harmless and will not be further 
discussed.  

II.  Analysis

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The RO declined to reopen a previously denied claim of service 
connection for a low back disability in a September 2002 
decision; the initial denial of the claim on the merits was based 
upon findings that the low back disability had pre-existed 
service, and it was not aggravated by the Veteran's military 
service.

Since September 2002, VA has received private medical records 
documenting ongoing treatment for a low back disability, as well 
as the testimony of the Veteran at the June 2010 hearing.  

The private medical records have not been previously considered 
by agency decision makers, and they provide additional 
information regarding the back that is not cumulative or 
redundant of evidence already of record.  The private medical 
records are therefore new.  They are not, however, material, as 
they fail to address an unestablished fact or raise the 
reasonable possibility of substantiating the claim.  Evidence of 
record had already established the presence of a low back 
disability.  Further, none of the private care providers comment 
on whether the Veteran's disability existed prior to military 
service or whether it was aggravated by that service.  One 
radiologist did include the statement, at the Veteran's request, 
that current complaints were related to "a lifting injury 41 
years prior," a reference to the already alleged in-service 
injury.  As the examiner did not endorse this report and only 
repeated the Veteran's already considered allegation, this cannot 
be said to actually address the unestablished facts.

However, at the June 2010 hearing, under direct questioning from 
the undersigned, the Veteran stated that he had no injury to or 
disability of his back prior to service.  This is the first time 
the Veteran has so stated; previously he argued only that he had 
hurt his back lifting a pipe in service without reference to 
prior injuries or disability.  The Veteran is competent to 
testify regarding his history of injury or the historical 
presence of low back symptomatology, as he can experience these 
things through his five senses without regard to specialized 
knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  For purposes of reopening the claim, they are 
also considered credible.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Because his statements have not been previously 
considered, and they directly respond to the basis of the denial 
of his claim, they are considered to be new and material evidence 
sufficient to reopen the claim of service connection for a low 
back disability.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability is 
reopened; to this extent only, the appeal is granted.


REMAND

Further development of the record is necessary to comply with 
VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  This duty includes assisting the Veteran 
by providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Private and VA treatment records show the presence of a current 
low back disability.  The evidence of record reflects competent 
and credible evidence that the Veteran sustained some type of 
injury to his back during service.  He was treated for complaints 
of low back pain soon after entry into service, and is competent 
to report the circumstances of such.  There is the possibility 
that a relationship exists between the current disability and the 
in-service treatment, and no evidence of record addresses that 
possibility.  Examination is therefore required.

Moreover, it appears that the Veteran has continued to receive 
treatment for low back complaints from a variety of private and 
VA providers.  On remand, VA should take appropriate actions to 
associate records of this treatment with the file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a VA Form 
21-4142, Authorization and Consent to Release 
Information to the VA, for all private care 
providers who have treated him for low back 
complaints, to include the Abai Neuroscience 
Center.  

Upon receipt of such, take appropriate 
actions to obtain complete relevant private 
records from the identified providers.  In 
the alternative, inform the Veteran that he 
may submit the records himself directly to 
VA.

2.  Obtain updated treatment records from the 
VA medical center in Kansas City, Missouri, 
as well as all associated clinics and any 
other VA facility identified in the record or 
by the Veteran.

3.  Schedule the Veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
disabilities of the low back.  The examiner 
should opine as to whether it is at least as 
likely as not any currently diagnosed 
disability is caused or aggravated by 
military service.  Aggravation means a 
chronic worsening of a condition beyond the 
natural progression of the disease.  The 
examiner should specifically discuss the 
October 1967 report of low back pain and the 
Veteran's allegations of a lifting injury.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


